 Case 4:21-cv-00071-WTM-CLR Document 22 Filed 04/13/21 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


J.S., an adult female; C.C.,
and adult female; S.B., an
adult females-


       Plaintiffs,

V.                                           CASE NO. CV421-071


EFFINGHAM COUNTY, a Georgia
legal Entity; by and through
the Effingham County Board
of Commissioners; SHERIFF
JIMMY MCDUFFIE in his
official capacity; CAPTAIN
BRIAN E. BARRS, Jail
Administrator, in his
official capacity; EVER
DAVID JANDRES, Sheriff's
Deputy, in his individual
and official capacity;

       Defendants.




                                ORDER


      Before    the   Court   is   the   Plaintiff   Santana     Bedwell's


(^'S.B.")    Consent    Motion     to    Dismiss     Plaintiff    Santana

Bedwell's Claims Without Prejudice. {Doc. 21.) Pursuant to

Federal Rule of Civil Procedure 41(a)(2), ^'an action may be

dismissed at the plaintiff s request . . . on terms that

the court considers proper." As it appears that all parties

consent to this motion.         Plaintiff S.B.'s motion (Doc. 21)

is   GRANTED.    Accordingly,      Plaintiff   S.B.'s   claims     against

Defendants      are   DISMISSED    WITHOUT     PREJUDICE.   Each     party
 Case 4:21-cv-00071-WTM-CLR Document 22 Filed 04/13/21 Page 2 of 2



shall bear its own costs and attorney's fees with respect

to Plaintiff S.B.'s claims.


     SO ORDERED this         day of April 2021.




                                 WILLIAM T. MOORE,l^JR.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
